DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Fagin on 03/31/2022.

In the Claims:

Independent claims 1 and 10 should be amended to recite the following:
A propulsion unit for a wellbore tool, comprising: 
	a tool body; 
	at least one wheel section disposed along the tool body, the at least one wheel section comprising a tractor pad movably coupled to a tractor housing coupled to the tool body, the tractor pad movable only in a lateral direction with respect to the tool body, a wheel rotatably supported in the tractor pad so as to contact a wall of a wellbore when the tractor pad is moved away from the tractor housing and an hydraulic motor rotationally coupled to the wheel; 
	wherein the hydraulic motor comprises a [[a]] plurality of circumferentially spaced apart, radially displaceable pistons each disposed in a respective radially extending cylinder formed in a rotor, the rotor rotatably disposed in a cavity, for at least one of the radially displaceable pistons a part of the respective cylinder between the at least one of the radially displaceable pistons and the rotor connected by a valve to a source of hydraulic pressure to enable selected connection of  hydraulic pressure to the part of the respective cylinder, a corresponding part of the respective cylinder in at least one os, whereby displacement chambers defined between the rotor and an interior wall of the cavity change in size, thereby changing a displacement of the hydraulic motor ; and 
	means for moving the tractor pad between an extended position and a retracted position.

A method for moving a wellbore tool, comprising:
	extending a tractor pad laterally from the wellbore tool to urge a wheel rotatably supported on the tractor pad into contact with a wall of the wellbore; 
	pumping hydraulic fluid at a first pressure into displacement chambers defined between a rotor and an interior wall of a cavity of [[an]] a hydraulic motor disposed in the tractor pad and rotationally coupled to the wheel, the hydraulic motor comprising a [[a]] plurality of circumferentially spaced apart, radially displaceable pistons each disposed in respective radially extending cylinders formed in [[a]] the rotor, the rotor rotatably disposed in a cavity, for at least one of the radially displaceable pistons a part of the respective cylinder between the at least one piston and the rotor connected by a valve to a source of hydraulic pressure, a corresponding part of the respective cylinder in at least one of a remainder of the pistons connected at all times to the source of hydraulic pressure to remain pressurized at all times; and 
	increasing pressure of the hydraulic fluid between a position of the pumping and the hydraulic motor to above a predetermined value to operate the valve to increase a displacement of the hydraulic motor by urging the at least one of the radially displaceable pistons into contact with the interior wall of the cavity so as to decrease a speed of the motor and increase a torque of the motor.

In the Specification:

Paragraph [0045] of the specification should be amended to recite the following:
[0045]       Referring back to FIG. 5, hydraulic fluid under pressure may be provided to operate the motor 214 through fluid supply 213A and return 213B ports. Such fluid supply 213A and return 213B may direct hydraulic fluid flow into the interior of the cavity (214A in FIG. 6) to cause corresponding rotation of the rotor (214F in FIG. 5). Hydraulic fluid may be provided to the radially displaceable pistons (see [[214D]] 214C in FIG. 6) through a main supply passage 211 that may branch to one or more piston control port 215. Each piston control port 215 may comprise a pressure relief valve 216 that opens at a predetermined hydraulic fluid pressure. In the present example embodiment, such predetermined pressure may be 3 ksi. When the hydraulic fluid pressure reaches the predetermined pressure, the relief valve(s) 216 may open, enabling hydraulic fluid to flow through corresponding ports 215A on a distribution plug 218 and then to one or more of the radially displaceable pistons ([[214D]] 214C in FIG. 6). In the present example embodiment, one or more piston operating ports 217 may conduct hydraulic fluid to one or more of the radially displaceable pistons ([[214D]] 214C in FIG. 6) when hydraulic fluid is supplied to the motor 214 even below the predetermined pressure. In combination, the piston control ports 215, pressure relief valves 216 and piston operating ports 217 may provide the following functionality to the motor 214.   At pressure below the predetermined pressure, hydraulic fluid urges one or more of the radially displaceable pistons ([[214D]] 214C in FIG. 6) into contact with the wall of the cavity (214A in FIG. 6). In such configuration, another of the at least one of the radially displaceable pistons ([[214D]] 214C in FIG. 6) is not urged into such contact, and therefore does not affect displacement of the motor 214. Hydraulic fluid may flow into and out of the cavity (214A in FIG. 6) to cause the motor 214 to turn at a first speed and to generate a first torque. When the hydraulic fluid pressure exceeds the predetermined pressure, one or more of the pressure relief valves 216 may open, causing one or more of the radially displaceable pistons not already urged outwardly to be urged into contact with the wall of the cavity (214A in FIG. 6), thereby increasing displacement of the motor 214. Increasing the displacement of the motor 214 will, for any hydraulic fluid pressure and flow rate, cause the motor to turn at a second speed slower than the first speed and to generate a second torque greater than the first torque.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676